                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

ANDRE WOODS                                          CIVIL ACTION NO. 19-cv-0935

VERSUS                                               JUDGE FOOTE

ZIPS CAR WASH, LLC                                   MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Andre Woods (“Plaintiff”) filed this employment discrimination action against his

former employer, Zips Car Wash, LLC, in state court. Zips removed the case to this court

based on an assertion of diversity jurisdiction, which puts the burden on the removing party

to allege facts showing complete diversity of citizenship of the parties and an amount in

controversy over $75,000.

       The notice of removal states that Plaintiff is domiciled in Louisiana. Defendants

allege that Plaintiff is seeking back pay in excess of $56,000, as well as benefits, mental

anguish, and attorney’s fees. Thus, Defendants allege that the total amount in controversy

is over $75,000. These allegations are sufficient.

       The notice of removal states that Zips is a limited liability company and has no

members domiciled in Louisiana. Defendants attached as Exhibit A an affidavit signed by

Scott Carnes, Zips’ Director of Human Resources, which states that “no member of the

Company is domiciled in Louisiana.” The citizenship of an LLC is determined by the

citizenship of all of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th

Cir. 2008). “A party seeking to establish diversity jurisdiction must specifically allege the
citizenship of every member of every LLC or partnership involved in a litigation.”

Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017).

If the members are themselves partnerships, LLCs, corporations or other form of entity,

their citizenship must be alleged in accordance with the rules applicable to that entity, and

the citizenship must be traced through however many layers of members or partners there

may be. Mullins v. TestAmerica Inc., 564 F.3d 386, 397-98 (5th Cir. 2009); Rodidaco, Inc.

v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

       Accordingly, Zips will need to file, no later than August 5, 2019, an amended notice

of removal that specifically alleges the citizenship of every member of Zips in accordance

with the rules outlined above.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 24th day of July, 2019.




                                        Page 2 of 2
